Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent to render a decision on the petitioner’s motion to vacate his judgment of conviction, rendered September 2, 1993, in the Supreme Court, Kings County.
Application by the respondent to dismiss the proceeding.
Upon the petition and the papers filed in support of the proceeding, and the papers filed in opposition thereto and in support of the application, it is
Ordered that the application is granted; and it is further,
Adjudged that the proceeding is dismissed as academic, without costs or disbursements.
By an order dated November 28, 1994, the respondent denied the petitioner’s motion to vacate his judgment of conviction. Mangano, P. J., Balletta, O’Brien and Hart, JJ., concur.